DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, limitations of “wherein the first CTE is at least about 15 ppm/°C, the second CTE is no more than about 10 ppm/C, and the third CTE is between about 1 and 25 ppm/°C” are confusing because they are inconsistent in scope with previous claim 1 which requires that the third CTE is between the first CTE and the second CTE. A third CTE of between about 1 and 25 ppm/°C is broad range, whereas, a third CTE being between the given limiting values of first CTE and second CTE is a narrow range. A broad range together with a narrow range that falls within the broad range (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961). For instance, a third CTE of about 1 ppm/°C would not be between the first CTE (e.g. 15 ppm/°C) and the second CTE (e.g. 5 ppm/°C). The claim reciting both broad range of third CTE and a narrow range of third CTE (limited by the values of first and second CTE) is conflicting in scope and renders the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 8 is taken to mean: the third CTE is between the first CTE and the second CTE. 
	Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettit (US 5951800).
Regarding claim 16, Pettit discloses a method for making a joint structure (figs. 2-4) comprising: embedding a portion of at least two layers of a third component 14 (fibrous component) into a first component 20; and interleaving at least one layer of a second component 12 (metal component) with an unembedded portion of the at least two layers of the third component (see .

    PNG
    media_image1.png
    251
    764
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8-10, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Griess et al. (US 8993084, hereafter “Griess”) in view of Price et al. (US 2011/0159764, hereafter “Price”).
Regarding claim 1, Griess discloses a method for making a composite joint structure (figs. 2-4, 10-17) comprising: embedding a portion of at least two layers of a third component (any two embedded inner metal sheets) into a first component (top and bottom sheets- see fig. 2 below); and interleaving at least one layer of a second component 35 (fiber reinforced resin) with an unembedded portion of the at least two layers of the third component (figs. 3-4, see diagram below). It is noted that generic limitations of “first component”, “second component”, and “third component” are broad and not limited by any layer composition in this claim.

    PNG
    media_image2.png
    324
    651
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    415
    819
    media_image3.png
    Greyscale

Griess discloses the third component being metal sheets (37) such as titanium (col. 6, lines 41-42), but does not disclose a mesh or specific CTEs which meets the recited condition. However, providing a mesh component to manufacture a composite structure is known in the art. Analogous to Griess (composites for aerospace applications- col. 9, lines 47-50), Price is also directed to making composite parts for the aerospace industry (Background –[0002]). Price teaches it is conventional to use aluminum, copper, titanium or bronze mesh, screen or foils incorporated into the composite part to impart lightning strike protection to component parts [0007]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate two or more layers of third component as mesh/screen in the composite structure of Griess because use of such mesh is conventional in the art and doing so would provide lightning strike protection to component part, as taught by Price. Griess discloses the first component sheets made of titanium-based alloy (col. 5, line 36), which has approximate CTE of 8-9 
As to claims 2-3, Griess discloses that the first component (top and bottom sheets) comprises a titanium alloy (col. 5, lines 36-37).  
As to claim 4, Griess discloses that the second component 35 comprises a fiber reinforced polymer (fiber reinforced resin- col. 5, lines 63-65; col. 6, lines 33-40).  
As to claim 5, Price discloses titanium mesh/screen as one of the materials for the composite part [0007]. It would have been obvious to a person of ordinary skill in the art to select a titanium mesh/screen because it would be compatible with the first component made of titanium-based alloy in the composite structure of Griess. Thus, Griess as modified by Price encompasses the mesh component comprising titanium or alloys thereof.  
As to claim 8, as best understood in light of indefinite claim language, Griess as modified by Price includes a third mesh component (e.g. copper mesh) having a third CTE that is between the first CTE (titanium component) and the second CTE (fiber-reinforced resin component).
As to claim 9, Price discloses the metal layer in the form of mesh, screen or woven wire fabrics layers as conventionally available [0007], which would reasonably include a mesh count of at least 28x28. Moreover, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select mesh/screen layer having a sufficient size in order to provide necessary surface area for strike protection. 
As to claim 10, in the combination of Griess & Price, the mesh component (copper or titanium) is galvanically compatible with the first component or the second component (fiber-reinforced resin) as the difference in the anodic index between the two materials is not more than about 60 mV. 
As to claim 15, Griess discloses interleaving at least two layers of the second component with the unembedded portion of the at least two layers of the third component (see fig. 4 above). 
Regarding claim 16, Griess discloses a method for making a composite joint structure (figs. 2-4, 10-17) comprising: embedding a portion of at least two layers of a third component (any two embedded inner metal sheets) into a first component (top and bottom sheets- see fig. 2 above); and interleaving at least one layer of a second component 35 (fiber reinforced resin) with an unembedded portion of the at least two layers of the third component (figs. 3-4, also see diagram above). 
Griess discloses the third component being metal sheets (37) such as titanium (col. 6, lines 41-42), but lacks a mesh component. However, providing a mesh component to manufacture a composite structure is known in the art. Analogous to Griess (composites for aerospace applications- col. 9, lines 47-50), Price is also directed to making composite parts for the aerospace industry (Background –[0002]). Price teaches it is conventional to use aluminum, copper, titanium or bronze mesh, screen or foils incorporated into the composite part to impart lightning strike protection to component parts [0007]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate two or more layers of third component as mesh/screen in the composite structure of Griess because use of such mesh is conventional in the art and doing so would provide lightning strike protection to component part (Price). Hence, Griess as modified by Price includes at least two layers of the third component being mesh/screen layers embedded into the first component.
As to claim 21, Griess discloses that the second component is not embedded in the first component as shown in the diagram below. It is also noted that second component is not required to have multiple layers in the claim.

    PNG
    media_image4.png
    372
    707
    media_image4.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griess (US 8993084) in view of Price (US 2011/0159764) as applied to claim 5 above, and further in view of Roebroeks et al. (US 5547735).
As to claim 6, Price mentions aluminum and titanium, but does not mention the mesh component comprising steel. However, Roebroeks (also drawn to fiber reinforced metal-polymer composite/laminate structure useful for aerospace applications- Background- col. 1, lines 5-15) teaches that the metal sheets can be of a metal selected from the group consisting aluminum alloys, steel, titanium alloys, copper alloys and magnesium alloys (col. 1, lines 45-50). It is noted that aluminum and titanium layers are comparable to that in Griess and Price. Roebroeks teaches that the objective is to provide a reinforce metal-polymer laminate/composite having satisfactory properties of improved impact resistance, stiffness, corrosion resistance, fire and abrasion resistance as useful for aircraft floors and wall liners (col. 1, lines 26-33). Reading this, artisan of ordinary skill would understand and appreciate that steel sheets would be useful to build the desired composite structure having the advantageous properties of resistance and stiffness. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a third mesh component comprising steel in the joint structure of Griess & Price in order to manufacture a desired composite having the advantageous properties of resistance and stiffness, useful for aerospace parts.


Allowable Subject Matter
Claims 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive for following reasons.
35 U.S.C. §112 Rejection(s)
With respect to claim 8, Applicant argues:
In this case, those skilled in the art would easily understand that when practicing the method according to claim 8, the recited range of "between about 1 and 25 ppm/*C" for the third CTE would only be applicable to the extent that this range is also "between the first CTE and the second CTE," as further required by the claimed method. So, if a person skilled in the art were to practice the method according to claim 8 using a first component having a first CTE of 15 ppm/*C and a second component having a second CTE of 8 ppm/*C (i.e., the example provided by the Office), he or she would easily understand that the third component must have a third CTE of between 8 ppm/*C (i.e., the second CTE) and 15 ppm/*C (i.e., the first CTE). In that regard, those skilled in the art would have the critical thinking skills required to understand that in this example, a third CTE of about 1 ppm/*C would not be within the boundaries of the claim 8 and thus could not be selected when practicing the claimed method. 

In response, examiner respectfully disagrees and submits that claim 8 recites both broad range and narrow range for the same feature of third CTE.  A third CTE of between about 1 and 25 ppm/°C is broad range, whereas, a third CTE being between the given limiting values of first CTE and second CTE is a narrow range. A broad range together with a narrow range that falls within the broad range (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

In other words, the Applicant submits that those skilled in the art would be able to understand the metes and bounds of claim 8 given the recited limitations (i.e., that the third CTE must be between the first and second CTE and it must additionally be more than 1 ppm/*C and less than 25 ppm/*C to the extent that this range is between the first and second CTEs). Those skilled in the art would understand these boundaries regardless of the existence of materials having third CTE values that do not adhere to the recited limitations.

In response, examiner notes that instant claim 8 includes “about 1 ppm/*C” and therefore, Applicant’s above argument that it must additionally be “more than about 1 ppm/*C” is not commensurate with the scope of the claim. Furthermore, one of ordinary skill in the art would not understand why the third CTE must be more than 1 ppm/C even though the claimed range includes “about 1 ppm/C”.

35 U.S.C. §102 Rejection
Regarding claim 16, Applicant argues:
Applicant disagrees and submits that the Office has based the present rejection on an improper application of the theory of inherency. In particular, the Applicant notes that the present specification defines a mesh as "a structure comprising fibers that are woven or otherwise secured together to form regularly spaced openings therebetween." See specification, [0024], emphasis added. The Office's position appears to be that any fibrous structure would necessarily read on this definition because any fibrous structure would necessarily "[include] at least some openings." See Office Action, page 5. However, without conceding the propriety of this allegation, the Applicant submits that the Office has nonetheless failed to show that all fibrous structures necessarily comprise regularly spaced openings and are thus meshes as presently claimed.
Pettit merely discloses that "[t]he fiber/adhesive layers 14 are fabricated in a manner known in the art, and comprise aramid, glass, or carbon fibers and a standard metal/bond adhesive such as a known epoxy." See Pettit, col. 3, lines 26-29. Nowhere does Pettit as cited disclose or suggest that such a material would, or even could, comprise any openings at all. In that regard, if it is the Office's position that all materials that "comprise aramid, glass, or carbon fibers and a standard metal/bond adhesive such as a known epoxy" (e.g., fiberglass) necessarily 

In response, examiner first notes the feature upon which Applicant relies (i.e., regularly spaced openings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present instance, the claim only requires “mesh” and not “regularly spaced openings”. In other words, prior art is not required to have “regularly spaced openings” to meet mesh; any size or shape of openings meets mesh. Secondly, Pettit discloses that the fibers 14 are woven and oriented multi-directionally (col. 4, lines 10-15), and thus, such woven fibers includes at least some openings. Therefore, examiner submits that woven fibers 14 in Pettie are sufficient to meet a “mesh component”. Additionally, examiner points out that claim 16 is also subject to 103 rejection under the combination of Griess & Price, wherein “mesh/screen” component is explicitly taught by Price.

35 U.S.C. §103 Rejection(s)
Regarding claim 1, Applicant argues:
Applicant submits that the art as cited fails to disclose or suggest the combination of features recited in claim 1, including, for example, "embedding a portion of at least two layers of a third component into a first component."
In particular, the Applicant emphasizes that according to Griess, metal portion 24 is formed from "a stack 36 of metal sheets or plies 37 that are bonded together to form a laminated, substantially unitized metal structure." See Griess, paragraph bridging cols. 5 and 6, emphasis added. That is, metal sheets or plies 37 of Griess are themselves what constitute metal portion 24. As such, the Office has effectively cited metal portion 24 as reading on both the first component and the third component as presently claimed.

plurality of components- plurality of metal sheets 37, which are arranged differently to form a stack 36. In this stack 36, the top and bottom sheets form a “first component” (fig. 2), while the inner, middle sheets are layers of a “third component”. This interpretation is not precluded by the instant claim since “first” and “third” components are not limited by any layer composition with respect to the embedding step. More importantly, this arrangement of Griess is modified by Price to include a third component being aluminum or copper mesh component, which is embedded into the overall stack 36 and thereby resulting in 3 different components each having a different composition. Therefore, combination of Griess & Price discloses two distinct components for the “first component” and “third component”. Applicant's arguments against the Griess reference individually amount to piecemeal analysis as it ignores the teachings of Price and resulting combination. One cannot show nonobviousness by attacking references individually where the rejections are based on combination(s) of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Consequently, examiner contends that above individual argument against Griess is not convincing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735